Title: To Alexander Hamilton from William Seton, 10 January 1791
From: Seton, William
To: Hamilton, Alexander


Bank of New York 10. Jany. 1791
Sir
I have the honor to enclose you Mr. Silva’s answer respecting the weight & fineness of the Portugal Coin, which is all the information he can give.
When The Treasurer of The United States sends the Bills on Amsterdam for 100,000 Guilders as mentioned in your Letter of they shall be disposed of agreable to your orders.
I have the honor to be with the greatest respect   Sir, Your Obed. Hme Sert.
Wm Seton Casr.
Alexr. Hamilton EsqrSecretary to The Treasury of The United States
